Citation Nr: 0803404	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-33 798	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont




THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to August 1984 and from April 2003 to March 
2004.  He served in Southwest Asia from May 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
left ear hearing loss is presently manifested by level II 
hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim by correspondence 
dated in March and July 2004.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Although the veteran has 
submitted evidence indicating he is no longer deployable for 
national guard service, there is no probative evidence 
indicating his left ear hearing has actually worsened since 
his April 2004 VA audiology examination nor that records of 
any competent evidence exist that would substantiate his 
claim.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim
Pertinent Laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, unless there is a 
compensable hearing loss in the service-connected ear and a 
hearing loss for VA purposes in the nonservice-connected ear.  
See 38 C.F.R. § 4.85(f).  A hearing loss disability for VA 
compensation purposes is defined by regulation as when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I



It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Factual Background and Analysis

Service connection for left ear deafness was granted by a 
rating action dated in November 2004.  The grant was based on 
service treatment records reflecting a left ear hearing loss 
during the veteran's period of service in April 2003 to March 
2004.  Based on an April 2004 VA audiology examination and 
ear examinations, a zero percent (noncompensable rating was 
assigned.

On VA authorized audiological evaluation in April 2004 pure 
tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
LEFT
25
60
70
70
56.25

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  A diagnosis of moderate to severe 
left ear sensorineural hearing loss was provided.  

Based upon the evidence of record, a Roman Numeral 
designation of II for the left ear is warranted.  There is no 
competent evidence of a right ear hearing loss disability for 
VA purposes, however, and no evidence of any exceptional 
hearing loss in the left ear.  The April 2004 VA examination 
findings are consistent with the other evidence of record and 
are considered to adequately represent the veteran's present 
level of disability.  Therefore, a 0 percent disability 
rating is applicable under the provisions of 38 C.F.R. 
§ 4.85, Table VII.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


